                                    Case 4:20-cv-02679-HSG Document 18 Filed 07/16/20 Page 1 of 5



                         1      DOUGLAS A. WICKHAM, State Bar No. 127268
                                LITTLER MENDELSON
                         2      A Professional Corporation
                                633 West 5th Street, 63rd Floor
                         3      Los Angeles, CA 90071
                                Telephone:    213.443.4300
                         4      Facsimile:    213.443.4299
                                Email:        dwickham@littler.com
                         5
                                BENJAMIN A. EMMERT, Bar No. 212157
                         6      JONATHAN HELLER, Bar No. 267542
                                LITTLER MENDELSON, P.C.
                         7      50 West San Fernando Street, 7th Floor
                                San Jose, CA 95113.2303
                         8      Telephone: 408.998.4150
                                Fax No.: 408.288.5686
                         9      E-mail: bemmert@littler.com
                      10        Attorneys for Plaintiff
                                MARSH & MCLENNAN AGENCY, LLC
                      11

                      12
                                                            UNITED STATES DISTRICT COURT
                      13
                                                         NORTHERN DISTRICT OF CALIFORNIA
                      14
                                                                 SAN FRANCISCO DIVISION
                      15
                                MARSH & MCLENNAN AGENCY, LLC, a                      Case No. 4:20-cv-02679-HSG
                      16        Delaware limited liability company,
                                                                                     STIPULATION BY PLAINTIFF MARSH
                      17                           Plaintiff,                        & MCLENNAN AGENCY, LLC AND
                                                                                     DEFENDANT TEROS ADVISORS, LLC
                      18              v.                                             TO CONTINUE AUGUST 4, 2020, CASE
                                                                                     MANAGEMENT CONFERENCE FOR 60
                      19                                                             DAYS; [PROPOSED] ORDER
                                TEROS ADVISORS, LLC, a California limited
                      20        liability company,                                   [Civ. L.R. 6-1, 6-2, 16-2]
                      21                           Defendant.                        Complaint Filed: April 17, 2020
                                                                                     Trial Date: Not Set
                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                1.                            Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                                  Stipulation to Continue August 4, 2020, Case Management Conference
                                    Case 4:20-cv-02679-HSG Document 18 Filed 07/16/20 Page 2 of 5



                         1      LAWRENCE HECIMOVICH (State Bar No. 129688)
                                LHecimovich@moundcotton.com
                         2      MOUND COTTON WOLLAN & GREENGRASS, LLP
                                2200 Powell Street, Suite 1050
                         3      Emeryville, CA 94608
                                Telephone number (510) 900-9371
                         4      Facsimile (510) 900-9381

                         5
                                Attorneys for Defendant
                         6      TEROS ADVISORS, LLC

                         7

                         8

                         9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                2.                            Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                                  Stipulation to Continue August 4, 2020, Case Management Conference
                                     Case 4:20-cv-02679-HSG Document 18 Filed 07/16/20 Page 3 of 5



                         1                     This Stipulation is made by and between Plaintiff Marsh & McLennan Agency, LLC

                         2      (hereinafter “MMA” or “Plaintiff”) and Defendant Teros Advisors, LLC (hereinafter “Teros” or

                         3      “Defendant”), through their respective counsel of record, pursuant to Civil L.R. 6-1, Civil L.R. 6-2,

                         4      and Civil L.R. 16-2(d) with reference to the following facts:

                         5                     WHEREAS, MMA filed its Complaint on April 17, 2020. The Complaint names one

                         6      defendant, Teros.

                         7                     WHEREAS, after the Complaint was filed, MMA took steps to have the Summons and

                         8      Complaint served on Teros’ registered agent for service of process.

                         9                     WHEREAS, MMA was unable to serve the Summons and Complaint because the

                      10        office for Teros’ registered agent for service of process was closed due to Covid 19.

                      11                       WHEREAS, because it had been unable to serve Teros, on about June 17, 2020, MMA

                      12        filed an ex parte application to serve the Summons and Complaint on California’s Secretary of State.

                      13                       WHEREAS, on July 9, 2020, Teros counsel, Mr. Barry Temkin, Esq.                     (email -

                      14        BTemkin@moundcotton.com)           and     Mr.      Larry     Q.     Hecimovich,          Esq.   (email   -

                      15        LHecimovich@moundcotton.com) of the law firm Mound Cotton Wollan & Greengrass, LLP, 2200

                      16        Powell Street, Suite 1050, Emeryville, CA 94608, telephone number (510) 900-9371; facsimile (510)

                      17        900-9381 contacted MMA’s counsel and stated that they had been authorized to accept service of the

                      18        Summons and Complaint in this matter pursuant to Waiver of the Service of Summons procedure

                      19        under Northern District of California rules.

                      20                       WHEREAS, MMA served the Summons, Complaint and associated case specific

                      21        documents along with the Waiver form on Mr. Temkin and Mr. Hecimovich on July 10, 2020. Mr.

                      22        Hecimovich signed the Waiver on July 10, 2020.

                      23                       WHEREAS, pursuant to the waiver procedures, Teros’ response to the Complaint is

                      24        due September 8, 2020.

                      25                       WHEREAS, MMA has filed a request that its ex parte application be withdrawn due

                      26        to Teros’ agreeing to the waiver of service of the Summons and Complaint.

                      27                       WHEREAS, this Court currently has a case management conference set for July 21,

                      28        2020, at 2:00 p.m. (to discuss MMA’s ex parte application) and an initial case management conference
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                3.                            Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                                     Stipulation to Continue August 4, 2020, Case Management Conference
                                     Case 4:20-cv-02679-HSG Document 18 Filed 07/16/20 Page 4 of 5



                         1      set for August 4, 2020 at 2:00 p.m.

                         2                     WHEREAS, because the Summons and Complaint have recently been served on Teros

                         3      and because Teros’ deadline to respond to the Complaint is currently September 8, 2020, the Parties

                         4      have met and conferred and agreed that it would be in the best interests of the Parties, and would

                         5      conserve the resources of the Court, to continue the August 4, 2020 case management conference for

                         6      60 days from August 4, 2020.

                         7                     WHEREFORE, the Parties enter into this Stipulation respectfully seeking an Order to

                         8      continuing the August 4, 2020, case management conference and associated deadlines for a period of

                         9      60 days, or as soon thereafter as the Court’s calendar permits.

                      10        IT SO STIPULATED.

                      11        Respectfully submitted.

                      12
                                 Dated: July 15, 2020
                      13
                                                                                 /s/ Benjamin A. Emmert
                      14                                                         BENJAMIN A. EMMERT
                                                                                 LITTLER MENDELSON, P.C.
                      15                                                         Attorneys for Plaintiff
                                                                                 MARSH & MCLENNAN AGENCY, LLC
                      16

                      17

                      18         Dated: July 15, 2020
                                                                                 /s/ Lawrence Hecimovich__________________
                      19                                                         LAWRENCE HECIMOVICH
                                                                                 MOUND COTTON WOLLAN &
                      20                                                         GREENGRASS, LLP
                                                                                 Attorneys for Defendant
                      21                                                         TEROS ADVISORS, LLC
                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                   4.                            Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                                     Stipulation to Continue August 4, 2020, Case Management Conference
                                       Case 4:20-cv-02679-HSG Document 18 Filed 07/16/20 Page 5 of 5



                         1                                                     [Proposed] ORDER

                         2      PURSUANT TO STIPULATION, IT IS HEREBY ORDERED:

                         3                         The August 4 2020, case management conference and associated deadlines is continued

                         4      to _______________,
                                          October 6 2020 at ________.
                                                             2:00 p.m The parties shall file a Joint Case Management Statement
                         5      by noon on _______________,
                                               September 29 2020.
                         6
                                Dated: ___________,
                                       7/16/2020    2020                             ___________________________________
                         7                                                           Hon. Haywood S. Gilliam, Jr.
                                                                                     United States District Court Judge
                         8

                         9

                      10

                      11

                      12

                      13

                      14
                                4836-1976-0322.1 059121.1107
                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLER MENDELSON, P.C.
50 W. San Fernando, 7th Floor
                                                                                         5.                            Case No. 4:20-cv-02679-HSG
  San Jose, CA 95113.2303
        408.998.4150
                                                           Stipulation to Continue August 4, 2020, Case Management Conference
